DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed towards Kim not teaching determining an information item indicative of the cleaning device. The Examiner acknowledges Applicant’s assertion, but respectfully disagrees. The washing machine 1 of Kim is a device having a reading device 19 which may analyze the bar code or image code formed on the label to read information of the laundry. Kim further teaches the washing machine has a detergent detector 140 including a detergent sensor 62 for detecting the type of detergent supplied by the user which reads upon determining an information item indicative of the cleaning device. 
The rejection of Claim 15 under 35 U.S.C. 101 is maintained because the claimed invention is directed towards a computer program.
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because per MPEP 2106.03, a computer program does not fall within any of the statutory categories.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2013/0239337).
Regarding claim 1, Kim figures 1-8 teaches a method performed by a device.
Kim teaches the controller may automatically set at least one factor of a washing temperature, washing time, whether bubble washing is performed, soaking, a detergent amount, and additional rinsing in the washing cycle.[0021] Kim teaches a reading device 19 for analyzing a code of a label attached to the laundry may be installed in the drum 20. The reading device 19 may analyze the bar code or image code formed on the label to read information of the laundry.[0061] Kim further teaches the clothing classification information of the laundry may include a material, size and type of the laundry thereby reading on determining, by the device, a first information item indicative of at least one parameter affecting a treatment of a textile, wherein the first information item is detected in response to an information carrier of the textile and wherein the information carrier of the textile comprises a package, a label, an NFC chip, or a combination thereof.[0077]
Kim teaches the detergent detector 140 may include a detergent sensor 62 for detecting the type of detergent supplied by the user.[0080] Kim further teaches the controller may automatically set the washing cycle to reflect a difference in composition according to the type of detergent thereby reading on determining, by the device, a second information item indicative of a cleaning device.[0028]
Kim teaches the controller 160 may adjust the type and amount of detergent according to the material of the laundry and the contaminant of the laundry so as to possibly properly supply detergent in the selected washing course thereby reading on determining a treatment parameter of the textile based at least in part on the first information item and the second information item.[0084-85]
As to the limitation of outputting or triggering an outputting of the treatment parameter, Kim teaches the controller 160 may control the effective type and amount of detergent to be displayed on the display of the control panel when the detergent supply cannot be automatically performed wherein the amount of detergent reads upon the treating parameter.[0085]
As to the limitation of displaying the treatment parameter on a display communicatively coupled to the device, Kim teaches various buttons for receiving user's commands for selecting or controlling the operation of the washing machine 1 and a display for displaying the operation state of the washing machine 1 and the user's manipulation state may be disposed on the control panel 70. Further, the control panel 70 may be composed of various keys, switches, touch pads or the like, and may include all devices for inputting predetermined data by manipulation such as pushing, touching, pressing and rotating.[0070]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0239337), as applied to claim 1, and in further view of Bajovic (US 2018/0165486).
Regarding claim 2, Weber is silent to an NFC reader.
Bajovic is directed towards an electronic care and content clothing label wherein the clothing item cleaning appliance 400 can include one or more readers 410, 420, 430 to obtain the clothing item ID 330 encoded within the clothing item 300.  One or more readers 410, 420, 430 can be an RFID tag reader, an NFC tag reader, a camera, a Bluetooth transceiver, a GPS transceiver, and/or a Wi-Fi transceiver, etc. thereby reading on the NFC reader is operated according to an NFC standard.[0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a NFC reader as taught in Bajovic in the method of Weber so that a cell phone, or a washing machine reads the clothing item ID from the clothing item, and retrieves the care and content information from a database maintained on a cloud thereby enabling the washing machine to adjust its settings and wash the clothing item in accordance with the care and content information of the clothing item.[0005]
Regarding claim 14, Bajovic figure 3 teaches a system comprising: a plurality of devices including at least one mobile device (310) and the cleaning device (320), which together perform the method according to claim 1.[0039] 
Regarding claim 15, Bajovic figure 20 teaches a computer program comprising program instructions that cause a processor to execute and/or control the method according to claim 1 when the computer program is run on the processor.[0138-0162]
Claims 3-5, and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0239337), as applied to claim 1, and in further view of Weber (WO 200909499 A2 Espacenet translation).
Regarding claim 3, Kim is silent to the device includes a camera and provides an image information item from the information carrier.
Weber teaches in claim 9 teaches the detection device (400) comprises a barcode scanner.  A barcode scanner is an optical scanner that can read printed barcodes, decode the data contained in the barcode and send the data to a computer. Like a flatbed scanner, it consists of a light source, a lens and a light sensor translating for optical impulses into electrical signals thereby reading on wherein the at least one optical sensor element comprises at least one camera and provides an image information item from the information carrier.[Wikipedia barcode definition]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a barcode scanner and camera as taught in Weber to enable a washing process to be carried out more easily and more reliably.[0012]
Regarding claim 4, Weber teaches the bar code scanner and control unit 170 is configured in such a way that it can process information received from the sensor elements 150 and 150 ′ about the textiles and / or the detergent introduced into the washing machine 100 in such a way that it selects a washing program suitable for the upcoming wash cycle thereby reading on determining at least one treatment parameter of the textile, the image information item is processed by character recognition. 
Regarding claim 5, Weber teaches in claim 9 teaches the detection device (400) comprises a barcode scanner thereby reading on determining at least one treatment parameter of the textile, the image information item is processed by a bar code recognition.
Regarding 7, Weber teaches the sensor element 150 automatically determines information about the detergent capsule 180, for example about the composition or amount of detergent contained thereby reading on the information item is indicative of a composition of the cleaning agent, a shelf life of the cleaning agent, or a combination thereof.[0124-0125] 
 Regarding claim 8, Weber teaches the detection system of the washing machine 100 can obtain t information about the textiles when the textile approach the washing machine.  For example, a laundry basket with laundry of a certain color, for example white laundry, can be present in a private household, the laundry basket having an RFID chip which contains information about the color composition of the laundry collected in the laundry basket thereby reading on the information item is indicative of at least one surface property of the textile.[0146-0147]
Regarding claim 9, Weber teaches the invention is directed towards a washing machine or dishwasher thereby reading on the information item is indicative of a type of the cleaning device.[0001-0008] 
Regarding claim 10, Weber claim 1 teaches the washing machine (100, 100 ', 10, 20, 80) for cleaning or treating textiles with the aid of detergent which can be supplied from the washing machine, comprising a control unit (170,170', 73), characterized in that the washing machine has a detection device (400, 71) is assigned which information about the textiles (350) supplied to the washing machine or the detergent (B, E, T, K) supplied to the washing machine can be determined and transmitted to the control unit where the information determines an appropriate washing program thereby reading on wherein the at least one treatment parameter is indicative of a recommendation or effect of a type of the cleaning agent, cleaning temperature, duration of cleaning, dosage of the cleaning agent, a time to use the cleaning agent, a cleaning program, or a combination thereof. 
Regarding claim 11, Weber claim 1 teaches the washing machine (100, 100 ', 10, 20, 80) for cleaning or treating textiles with the aid of detergent which can be supplied from the washing machine, comprising a control unit (170,170', 73), characterized in that the washing machine has a detection device (400, 71) is assigned which information about the textiles (350) supplied to the washing machine or the detergent (B, E, T, K) supplied to the washing machine can be determined and transmitted to the control unit where the information determines an appropriate washing program thereby reading on wherein the at least one treatment parameter is indicative of a recommendation or effect of a type of the cleaning agent, cleaning temperature, duration of cleaning, dosage of the cleaning agent, a time to use the cleaning agent, a cleaning program, or a combination thereof thereby reading on : performing or causing the performance of a treatment of the textile corresponding to the at least one determined treatment parameter by the cleaning device. 
Regarding claim 12, Weber teaches the control unit 170 is configured in such a way that it can process information received from the sensor elements 150 and 150 ′ about the textiles and / or the detergent introduced into the washing machine 100 in such a way that it selects a washing program suitable for the upcoming wash cycle thereby reading on at least one of the devices for performing the method is a mobile device or a module of the cleaning device.[0118] 
Regarding claim 13, teaches a control unit of a Washing machine or dishwasher is configured to perform and/or to control the method according to claim 1.[0001-0008][0118]
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0239337), as applied to claim 1, and in further view of Bajovic (US 2018/0165486), as applied to claim 2, and in further view of Boeldt (US 2016/0234035).
Regarding claim 6, method of Kim and Bajovic is silent to an NFC standard.
Boeldt is directed towards a method for connecting a domestic appliance to a wireless home network wherein the communication link is set up using the NFC communications standard.[0015]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a NFC communications standard as the short range of NFC enables interference with other devices to be prevented and access to the data by unauthorized third parties can also be excluded.[0015]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711